EXHIBIT 10.4

TWELFTH AMENDMENT

TO THE

ZIONS BANCORPORATION PAYSHELTER 401(k) AND

EMPLOYEE STOCK OWNERSHIP PLAN

(Allocation of Forfeitures of Non-elective Contributions)

This Twelfth Amendment to the Zions Bancorporation Payshelter 401(k) and
Employee Stock Ownership Plan (the “Plan”) is made and entered into this 25th
day of June, 2010, by the Zions Bancorporation Benefits Committee (“Committee”)
on behalf of Zions Bancorporation, hereinafter referred to as the “Employer.”

W I T N E S S E T H:

WHEREAS, the Employer has heretofore established the Plan, which has been
amended and restated in its entirety effective for the plan year commencing on
January 1, 2003, and for all plan years thereafter; and

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part; and

WHEREAS, the Employer desires to amend the Plan to provide for the clear
application and allocation of forfeitures from the Employer Non-Elective
Contribution Account in the Plan;

NOW THEREFORE, in consideration of the foregoing premises the Committee, for and
on behalf of the Employer, adopts the following amendments to the Plan (amended
language is marked in bold italics):

1. Section 11.07 is amended to read as follows:

11.07 Occurrence and Disposition of Forfeitures:

 

  (a) Forfeiture of the Participant’s non-vested interest in his or her Employer
Non-Elective Contribution Account shall occur:

 

  (i) In the case of a Participant who receives a lump sum distribution of his
or her Vested Interest on account of Termination of Employment, on the day the
Participant receives the distribution.

 

  (ii) In the case of a Participant who has a Vested Interest derived from
Employer Contributions (which for this purpose shall include Elective Deferral
Contributions) and does not receive a total distribution of such Vested
Interest, on the last day of the Plan Year in which the Participant incurs five
consecutive One Year Breaks in Service.

 

  (iii) In the case of a Participant who has no Vested Interest derived from
Employer Contributions (which for this purpose shall include Elective Deferral
Contributions), regardless of the sub-Account to which the Employer
Contributions have been allocated, on the day the Participant incurs the
Termination of Employment.



--------------------------------------------------------------------------------

Non-vested interests of terminated Participants shall be held by the Trustee in
the respective Accounts of the Participant until the date determined above and
shall then be forfeited by the Participant and used or allocated in accordance
with this Section.

 

  (b) Amounts forfeited by terminated Participants from their Employer
Non-Elective Contribution Accounts, if not used first to restore Accounts under
Sections 11.10 and 23.11, shall be used to reduce the amount of the Employer’s
Non-Elective Contribution otherwise made pursuant to Section 5.07 for the Plan
Year. In the event the Employer does not make a Non-Elective Contribution for
the Plan Year, then the amounts forfeited shall be used at the Employer’s
election:

 

  (i) to offset costs and expenses of Plan administration (to the extent and in
the manner permitted under Section 14.06),

 

  (ii) as the sole Employer Non-Elective Contribution for the Plan Year and
allocated in accordance with Section 6.02(c),

 

  (iii) to reduce the amount of the Employer’s Matching Contribution for the
Plan year, or

 

  (iv) any combination of the foregoing.

 

  (c) To the extent possible, the Plan Administrator must forfeit from a
Participant’s General Investments Account before making a forfeiture from his or
her Employer Securities Account.

2. Section 23.11 is amended to read as follows:

23.11 Missing Persons: Notwithstanding any provision in this Plan and Trust to
the contrary, if the Plan Administrator is unable to locate any Inactive
Participant who has incurred a Termination of Employment and is entitled to
benefits under this Plan within three ( 3 )years of the date he becomes entitled
to a distribution from the Trust Fund, any amounts being held for his behalf
shall be forfeited as of the last day of the Plan Year which contains the third
anniversary of the date of his distribution entitlement. The forfeited amounts
shall be applied as provided in Section 11.07(b). The Plan Administrator shall
proceed with due diligence in attempting to locate any Former Participant. In
the Plan Administrator’s sole discretion, due diligence may include any or all
of the following actions:

 

  (a) inquiry of any Beneficiary or Alternate Payee of the Inactive Participant
whose names and addresses are known to the Plan Administrator;

 

2



--------------------------------------------------------------------------------

  (b) use of the Internal Revenue Service letter forwarding program under Rev.
Rul. 94-22;

 

  (c) use of a commercial locator service; or

 

  (d) use of the Social Security Administration search program.

In no event shall a forfeiture occur until the Plan Administrator has mailed the
Inactive Participant a notice of the benefits and the provisions of this section
to his last known address, via U.S. Mail postage prepaid, return receipt
requested.

If the Inactive Participant is located subsequent to such forfeiture, the
forfeited amount shall be reinstated and the Inactive Participant shall receive
a distribution of his Vested Interest in accordance with the provisions of the
Plan.

3. This Twelfth Amendment shall be effective January 1, 2008, and for all Plan
Years commencing on and after that date. In all other respects the Plan is
ratified and approved.

IN WITNESS WHEREOF, the Zions Bancorporation Benefits Committee has caused this
Twelfth Amendment to the Plan to be duly executed as of the date and year first
above written.

 

ZIONS BANCORPORATION BENEFITS COMMITTEE By:  

/s/ Diana M. Andersen

Its:   Senior VP & Director of Corporate Benefits

 

3